Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 have been submitted for examination.

Note regarding 35 USC 101 
According to paragraph [0066] of the instant specification, The computer readable storage medium contains physical storage component and it is not tied to signal propagation or carrier wave.


Claim objection 
Claim 11 is objected because redrafted as independent form and include all the steps of the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit for in claims 1-5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-5 has limitation “management unit for transmitting”, “integrity unit for receiving”, “an data distribution verification unit for receiving”, has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “resolve, request, receive, select and send” coupled with functional language “unit for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-5 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the instant specification did not clearly discloses a corresponding structure for the claimed units. Paragraph [0035] shows that the process of transmission can be done by a person or server which put the claim under the umbrella of 35 USC 101 (software per se).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “management unit for transmitting”, “integrity unit for receiving”, “an data distribution verification unit for receiving”,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the instant specification did not clearly discloses a corresponding structure for the claimed units. Paragraph [0035] shows that the process of transmission can be done by a person or server which put the claim under the umbrella of 35 USC 101 (software per se).  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 6 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher (hereinafter Fletcher) US Publication No 20200211003 and Lee et al (hereinafter Lee) US Publication No 20200301944 in view of Li et al (hereinafter Li) US Patent No 10459990.

As per claim 1, Fletcher teaches:
A system for distributing data which manages the distribution of data from one or more data transmitting node to a data receiving node, comprising: 
an off-chain pool management unit for transmitting an identification number of an off-chain pool to the data receiving node upon receiving a request to create the off-chain pool from the data receiving node;
(Paragraphs [0013] and [0052]-[0054])
 an integrity authentication unit for, as for the data that the data receiving node receives from the data transmitting node through the off-chain pool or for the reception record that the data receiving node receives the data, authenticating the integrity of the data or authenticating the integrity of a reception record; 
(Paragraphs [0059], [0061])
Fletcher does not explicitly teach an integrity authentication unit for, as for the data that the data receiving node receives from the data transmitting node through the off-chain pool or for the reception record that the data receiving node receives the data, authenticating the integrity of the data or 
an integrity authentication unit for, as for the data that the data receiving node receives from the data transmitting node through the off-chain pool or for the reception record that the data receiving node receives the data, authenticating the integrity of the data or authenticating the integrity of a reception record by deriving a Merkle Tree Root Hash Value using Merkle Tree; 
(Abstract and paragraphs [0006]-[0007], [0048] and [0050] and [0062])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Fletcher and Lee by incorporating the teaching of Lee into the method of Fletcher. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Fletcher for the purpose of managing content accuracy.
Fletcher and Lee teach data integrity (Paragraph [0006]-[0007])(Lee)  but do not explicitly a data distribution verification unit for receiving a transmission record on transmitting the data from the one or more data transmitting node, and comparing the reception record with the transmission record to verify whether there is an error in the distribution of the data, however in analogous art of content management, Li teaches: 
a data distribution verification unit for receiving a transmission record on transmitting the data from the one or more data transmitting node, and comparing the reception record with the transmission record to verify whether there is an error in the distribution of the data;  
(Fig. 7-8 and column 1, lines 57-67 column 12. Lines 24-40, wherein upload merkle to blockchain incorporates the merkle storage)
 and a block chain storage unit for storing the Merkle Tree Root Hash Value in the block chain, if it is verified at the data distribution verification unit that there is no error in the distribution of the data. 
(column 1, lines 57-67 and column 12. Lines 24-40, wherein upload merkle to blockchain incorporates the merkle storage)


Claim 6 is a method claim corresponding to system claim 1 and it is rejected under the same rational as claim 1.

Claim 11 is a computer readable storage medium claim corresponding to system claim 1 and it is rejected under the same rational as claim 1.


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher and Lee and Li in view of Yamanaka et al (hereinafter Yamanaka) US Patent No 7072861.
As per claim 2, Fletcher and Lee and Li do not explicitly teach a billing unit for, receiving a predetermined cost from the data receiving node, receiving, from the data receiving node, a reception completion message indicating that the reception of the data has been completed, and then paying a transmission cost to the one or more data transmitting node, however in analogous art of content management Yamanaka teaches: 	a billing unit for, receiving a predetermined cost from the data receiving node, receiving, from the data receiving node, a reception completion message indicating that the reception of the data has been completed, and then paying a transmission cost to the one or more data transmitting node.

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Fletcher and Lee and Li and Yamanaka by incorporating the teaching of Yamanaka into the method of Fletcher and Lee and Li. One having ordinary skill in the art would have found it motivated to use the content management of Yamanaka into the system of Fletcher and Lee and Li for the purpose of charging for delivered service.
As per claim 3, Fletcher and Lee and Li do not explicitly teach a billing unit for, receiving a predetermined cost from the data receiving node, receiving, from the data receiving node, a reception completion message indicating that the reception of the data has been completed, and then paying a transmission cost to the one or more data transmitting node, however in analogous art of content management Yamanaka teaches: 	billing unit for, receiving a predetermined cost from the data receiving node, receiving, from the data transmitting node, a transmission completion message indicating that the transmission of the data has been completed, and then paying a transmission cost to the one or more data transmitting node. 
(Fig. 5, 15 and Abstract and column 3, lines 5-16)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Fletcher and Lee and Li and Yamanaka by incorporating the teaching of Yamanaka into the method of Fletcher and Lee and Li. One having ordinary skill in the art would have found it motivated to use the content management of Yamanaka into the system of Fletcher and Lee and Li for the purpose of charging for delivered service.

Claim 7-8 are method claims respectively corresponding to system claims 2-3 and they are rejected under the same rational as claims 2-3.


Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher and Lee and Li in view of  Kano et al (hereinafter Kano) US Publication No 20190108513.

As per claim 4, Fletcher and Lee and Li do not explicitly teach transmission record is based on a transmission receipt that is issued to the data transmitting node as the data receiving node receives the data from the data transmitting node, and wherein the transmission receipt is executed with digital signature using a private key of the data receiving node,  however in analogous art of content management Kano teaches: 	transmission record is based on a transmission receipt that is issued to the data transmitting node as the data receiving node receives the data from the data transmitting node, and wherein the transmission receipt is executed with digital signature using a private key of the data receiving node. 
(Paragraph [0041])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Fletcher and Lee and Li and Kano by incorporating the teaching of Kano into the method of Fletcher and Lee and Li. One having ordinary skill in the art would have found it motivated to use the content management of Kano into the system of Fletcher and Lee and Li for the purpose of securing transaction.

Claim 9 is a method claim corresponding to system claim 4 and it is rejected under the same rational as claim 4.


Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher and Lee and Li in view of Kohichi Kamijoh(hereinafter Kamijoh) US Publication No 20200110813.
As per claim 5, Fletcher and Lee and Li teach: 	The system for distributing data according to claim 1, wherein if it is verified at the data distribution verification unit that there is no error in the distribution of the data, the block chain storage unit further stores meta-information or transaction record of the data in the block chain, 
(column 1, lines 57-67 and Column 9, lines 18-45)(Li)
Fletcher and Lee and Li do not explicitly teach wherein the meta-information contains at least one of name of the data, maker of the data and production year of the data, and wherein the transaction record is distribution record of the data created based on the transmission record or the reception record,  however in analogous art of content management Kamijoh teaches: 	wherein the meta-information contains at least one of name of the data, maker of the data and production year of the data, and wherein the transaction record is distribution record of the data created based on the transmission record or the reception record.
(Paragraphs [0075]-[0076])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Fletcher and Lee and Li and Kamijoh by incorporating the teaching of Kamijoh into the method of Fletcher and Lee and Li. One having ordinary skill in the art would have found it motivated to use the content management of Kamijoh into the system of Fletcher and Lee and Li for the purpose of tracking source data.

Claim 10 is a method claim corresponding to system claim 5 and it is rejected under the same rational as claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/3/2022